Citation Nr: 1732157	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-46 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable schedular rating for eczema.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1981 to April 2001.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June and July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which denied service connection for bilateral foot disability and granted service connection for eczema and assigned a noncompensable rating effective July 9, 2009.  

In August 2015, the Board remanded the claims for further development.  

In a March 2016 rating decision, service connection for left foot hallux valgus was granted.  In February 2017, the Board granted service connection for bilateral pes planus and right foot hallux valgus.  These actions resolved the claim for service connection for bilateral foot disabilities previously on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

In its February 2017 decision, the Board also stayed action on the issue of entitlement to an initial compensable rating for eczema in accordance with the Court's stay in Johnson v. McDonald. 27 Vet. App. 497, 505 (2016).  In Johnson, the Court held that the Veteran's use of a topical steroid constituted "systemic therapy" within the meaning of 38 C.F.R. § 4.118, Diagnostic Code 7806.  This decision was stayed pending an appeal to the Federal Circuit.  See Johnson v. McDonald, 2016 U.S. App. Vet. Claims LEXIS 1528 (Vet. App. Oct. 6, 2016) (Order granting stay in part).  In Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017), the Federal Circuit reversed the Court's decision.  As the appeal in Johnson has been decided, the stay is no longer in effect, and the Board will now decide the claim herein.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Symptoms of the Veteran's eczema have more nearly approximate requiring near constant systemic therapy such as corticosteroids or other immunosuppressive drugs throughout the pendency of the claim.

CONCLUSION OF LAW

The criteria for an initial 60 percent rating, the maximum schedular disability rating for eczema, have been met from July 9, 2009.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The RO provided the required notice in a July 2009 letter sent to the Veteran.  Additional notification is not required.  Hartman, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For increased rating claims, VA is not required to advise the claimant about the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has had an opportunity to submit evidence and arguments in support of his claims in light of his notice before subsequent readjudication by the RO.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  He does not assert any prejudice from any notification deficiency and none has been identified by VA.  A remand for further notification of how to substantiate the claims is not necessary.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence includes her service treatment records (STRs), VA outpatient treatment records, private medical records, and VA examinations.  Moreover, her statements in support of the claims are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.

As previously discussed, in August 2015, the Board remanded the Veteran's claim to the RO for further development.  The Board requested a VA examination to be completed in order to determine the severity of the Veteran's eczema, based on clinical evidence of scarring, disfigurement, oozing or other appropriate manifestations.    

The Veteran was afforded a VA examination in February 2016.   When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the Board finds that the VA examination is adequate, as it is predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation: otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

The Veteran's eczema is currently rated as noncompensable under DC 7806.  As the evidence of record shows no disfigurement of the Veteran's head, face, or neck (DC 7800), and no scars (DC's 7801, 7802, 7803, 7804, or 7805), the Board will continue to rate the Veteran's eczema under DC 7806.  

Under DC 7806, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or intermitted systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires that more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs be required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

Because "systemic therapy," which is the type of therapy that creates compensability, is connected to the phrase "corticosteroids or other immunosuppressive drugs" by "such as," those drug types do not constitute
an exhaustive list of all compensable systemic therapies, but rather serve as examples of the kind and degrees of treatments used to justify a particular disability rating.  Warren v. McDonald, 28 Vet. App. 194 (2016) (citing Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002)).  Consequently, the types of systemic treatment that are compensable under Diagnostic Code 7806 are not limited to "corticosteroids or other immunosuppressive drugs"; compensation is available for
all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  Id.

The Veteran contends that she is entitled to a compensable rating for her service-connected eczema.  

In a September 2001 examination with QTC Medical Services, the Veteran reported that the skin all over her started welling up on parts of her body since 1987.  She reported that it came and went constantly about four times a week and lasted about several hours.  She stated that that she had itching, rash, and pain.  She stated that parts of the body affected were those exposed to the sun as well as her hands, legs, feet, and thighs.  She reported that she had been treated with Atarax and other medications with good results.  Upon examination, her skin was normal.  There were no active skin lesions, rash, scars or disease noted.  The examiner noted that the Veteran's skin examination was within normal limits.  

In August 2009, the Veteran reported that on several occasions she was seen by different doctors for her skin irritation, and was taking Atarax.  Her husband submitted a statement where he reported that the Veteran's skin would start breaking out with weeps everywhere and she would scratch her body.  He further reported that when she retired from the military in 2001, she was still itching all the time.
In December 2009, the Veteran underwent another examination with QTC Medical Services where she reported that she was diagnosed with eczema.  She reported that the eczema involved areas that were exposed to the sun, including her hands, and did not include the face, neck, or head.  The Veteran reported further location of the eczema was on her legs, arms, chest, hands, and feet.  She reported that she had itching and crusting in all affected areas and weeping all over her body.  She stated that her symptoms described occurred constantly.  She stated that she was using Atarax every other day for the past 10 years, which the examiner described as a topical corticosteroid.  Upon examination, she had no exudation, ulcer formation, and shedding.  She did not have acne, chloracne, scarring alopecia, alopecia areta and hyperhidrosis.  The examiner noted eczema located on the bilateral elbows and had the following characteristics: hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  There was no ulceration, scarring, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, and no hypopigmentation or limitation of motion.  Skin lesion was noted as zero percent in the exposed areas.  Skin lesion coverage relative to the whole body was one percent.  The skin lesions were not associated with systemic disease and did not manifest in connection with a nervous condition.  

In August 2010, the Veteran reported that when she went to QTC Medical (presumably in December 2009), her skin was not as severe as it was normally because she took a pill the night before to have a good night sleep.  She disagreed with the examiner's diagnosis and stated that every other day she is itching on her arms, legs, feet, back, stomach, and neck area and she would scratch her skin until it wept and almost bled in some areas.  She reported that she had to take Atarax every other day and had been for years.  She reported that taking Atarax was the only relief she got to not scratch.  She further reported that she had to wear long sleeve shirts due to marks from the night before if she did not take her medication.  

In her November 2010 VA Form 9, she reported that she was constantly itching all over her body, arms, legs, feet, back, stomach, and neck areas.  She said that the only relief she got was when she took her Atarax every other day.  She reported that she could not stand the pain because of the scratching most of the night so she took a pill to get a good night sleep.  She reported that she did have some skin lesions on her elbows and rams, but they were usually all over her body.  

In a February 2016 correspondence letter, the Veteran reported that she had to take a pill every other day for her skin disorder since 2000.  She reported that she did not visit a doctor on a monthly or weekly basis for this condition because she figured as long as she was taking medications; she didn't need to continue to take off from work.  She reported that when she stretched her skin, she would have exposed areas, dry patches on her legs and arms.  She also reported that she felt embarrassed when she was around people and her skin breaks out in hives as well.  She reported that she had to wear long sleeve shirts and pants to hide how her skin looks when that happened.  She reported that she itched all over her body and had dry patches appear in various parts of her body (face, neck, arms, back, stomach, buttock, legs, and feet).  She clarified that this did not occur all at the same time, but she would have areas of dry patches over the years.  She reported that if she did not take a pill, she would scratch her entire body until her skin wept up and marks began to form in the areas that she has scratched on her body.   She reported that she had very dry skin and she had to use Temovate emollient to help relieve some of the discomfort that she continued to endure on a daily basis.  

In February 2016, the Veteran underwent a VA examination for her skin disorder.  She reported that she had eczema since 1990 that was described as "all over rash" that was very itchy and occurred now and then.  She reported that since 2001, the rash would occur once a week and lasted one to two days.  She further reported that she was taking Atarax as needed and was also prescribed Temovate cream.  She used Atarax for her itch for six weeks or more, but not constant.  She reported that the last 10 years, her skin condition has gotten worse.  She reported that the itchiness now diffused to everywhere, including her back and neck.  She stated that her skin would get oozy now and then, and would have patches but no crust.  Examination revealed a small patch/crust on her left hip that was measured at 0.6 centimeters (cm) by 0.6 cm.  No rash or oozing was seen at examination.  A review of her pharmacy records revealed that the Veteran had hydroxyzine prescribed and refilled regularly and clobetasone prescribed, but no steroids.  There was no scarring/disfigurement on her head, face, or neck.  There were no systemic manifestations due to any skin disease.  She was treated with oral or topical medications in the past 12 months for six weeks or more, but not constant.  Her dermatitis covered less than five percent of her body with no exposed area.  

Upon review of the evidence of record, the Board finds that an initial 60 percent rating for the Veteran's eczema is warranted.

The Veteran has consistently indicated that she has almost constantly taken Atarax (hydroxyzine) orally throughout the pendency of the claim, and this is consistent with the VA treatment records and examination reports, only one of which described Atarax as a topical corticosteroid.  This drug is an antihistamine, which prevents the effects of histamine, an organic compound that is involved in local immune responses.  See http://www.mayoclinic.org/drugs-supplements/hydroxyzine -oral-route/side-effects/drg-20311434?p=1.  Given the definition of systemic therapy in Warren, supra, and VA's Adjudication Manual, Atarax appears to be a type of systemic therapy such as corticosteroids and other immunosuppressive drugs.  The Board also notes that the Veteran has been consistent in her complaint of itchiness and skin problems over a wide area of her body that have not necessarily been apparent at the time of VA examinations.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not).  Thus, with interpretive and reasonable doubt resolved in favor of the Veteran, the Board finds that the symptoms of her eczema have more nearly approximated requiring near constant systemic therapy such as corticosteroids or other immunosuppressive drugs throughout the pendency of the claim.  See Brown v. Gardner, 513 U.S. 115, 118(1994) (in construing veterans' law, "interpretive doubt is to be resolved in the veteran's favor"); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  An initial 60 percent rating for eczema, the maximum schedular rating under DC 7806, is therefore warranted.

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that she has experienced symptoms outside of those listed in the criteria.  Although she stated that she has experienced symptoms from her medication, the medication is contemplated in DC 7806 and is the basis for the maximum schedular rating of 60 percent that has been granted.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Similarly, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  


ORDER

Entitlement to an initial 60 percent rating for eczema is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

In a February 2016 correspondence letter, the Veteran reported that the medication she takes for her eczema makes her drowsy and she could not perform her day to day duties at work.  She further reported that there have been times when she had to leave work because the medication she took the night before would have her incoherent and unable to function.  As the Veteran was seeking the highest rating possible for her skin disability and there was evidence of unemployability due to this disability, the issue of entitlement to TDIU has been raised as part and parcel of the claim for a higher initial rating for her service-connected eczema.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Because the issue of entitlement to a TDIU is a part and parcel of a claim for a higher initial rating that meets the Rice criteria, and is therefore not a separate claim, the issue of entitlement to a TDIU is properly before the Board for adjudication as part of the appeal of the denial of the rating claim.  See Young (William) v. Shinseki, 25 Vet. App. 201, 204 (2012) ("when a claim (or a part or theory in support of a claim) erroneously is referred instead of remanded, a claimant loses his statutory right to expedited consideration absent Court correction").

Given the Board's grant of an initial 60 percent rating for eczema in this case, the AOJ should conduct any appropriate development and adjudicate the issue of entitlement to a TDIU in the first instance.
 
Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

After conducting any development deemed appropriate, to include providing appropriate notice, adjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


